NOT FOR PUBLICATION IN WEST'S HAWAI‘I REPORTS AND PACIFIC REPORTER

No, 29125
l s
IN THE INTERMEDIATE COURT OF APPEALS §§
c "‘ ‘“€§
OF THE STATE OF HAWAII §§ §§
f mm ?W
x §
*»£}

 

9
»

STATE oF HAWAI‘I, Plaintiff-Appellee, v. §§ "
LOPETl LUI TUUA, Defendant-Appellant §§

WZ

APPEAL FROM THE ClRCUIT COURT OF THE SECOND CIRCUIT
(CR. NO. O7~l-O393(4))

ORDER OF CORRECTION
(By: Fujise, J., for the courtW
In the above-entitled appeal, the Memorandum Opinion of

the court entered on April 29, 20lO, is hereby corrected as
follows: on the last page, in the attorney credit section,

attorney for Plaintiff-Appellee should be corrected from
Lundquist to Renee Ishikawa Delizo so as corrected it

the

Pamela I.
as follows:

Renee Ishikawa Deliz0,
Deputy Prosecuting Attorney,

County of Maui,
for Plaintiff-Appellee.

The clerk of the court is directed to incorporate the

will read

change in the original Memorandum Opinion.

foregoing
DATED: Honolulu, Hawafi, May l8, 20lO,

Associate Judge

 

1 Nakamura, C.J., Fujise and Le0nard, JJ.